Citation Nr: 1024283	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  94-48 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cervical spine 
diability.

2.  Entitlement to service connection for residuals of an 
injury to the neck, to include airway obstruction, dysphonia, 
and dysphagia.

3.  Entitlement to service connection for herpes zoster with 
neurological deficits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a cervical spine disability and 
a July 2004 rating decision that denied service connection 
for herpes zoster with neurological deficits and residuals of 
an injury to the neck, to include airways obstruction, 
dysphonia and dysphagia.

In February 1997, the Board remanded the claim for service 
connection for a cervical spine disability for additional 
development.  In October 2000, the Board denied the claim.  
The Veteran filed a motion for reconsideration of the October 
2000 decision with the Chairman of the Board, which was 
denied in September 2001.  The Veteran subsequently appealed 
the October 2000 Board decision to the United States Court of 
Appeals for Veterans Claims.

In an April 2002 Order, the Court remanded the claim to the 
Board for readjudication in accordance with the Secretary's 
Motion for Remand.

In June 2003, the Board denied the Veteran's claim for 
service connection for a cervical spine disability.  In 
November 2003, the Veteran filed a motion for reconsideration 
of the June 2003 Board decision.  In February 2004, the Board 
vacated the June 2003 decision to correct procedural errors.

In a May 2004 decision, the Board remanded the claim for 
service connection for a cervical spine disability so that a 
hearing before a Veterans Law Judge could be scheduled.  In 
June 2005, the Veteran testified at a hearing before the 
undersigned.

In an October 2005 decision, the Board denied service 
connection for a cervical spine disability, herpes zoster 
with neurological deficits, and residuals of an injury to the 
neck to include airway obstruction, dysphonia, and dysphagia.  
The Veteran appealed the October 2005 decision to the Court.  
In a February 2008 Memorandum Opinion, the Court vacated the 
Board's October 2005 decision and remanded the matter.  In 
September 2008, the Board remanded the claim for development. 

The issues of entitlement to a cervical spine disability and 
entitlement to the residuals of a neck injury, to include 
airway obstruction, dysphonia, and dysphagia, are addressed 
in the remand portion of the decision and are REMANDED to the 
RO for additional development.


FINDING OF FACT

Herpes zoster with neurological deficits first manifested 
many years after service and is not shown to be related to 
the Veteran's service or to any incident therein.


CONCLUSION OF LAW

Herpes zoster with neurological deficits was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Herpes 
zoster, however, is not a disease that would warrant 
presumptive service connection.

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

Service medical records reflect that in August 1977, the 
Veteran reported that he had a rash for four days, 
accompanied by headaches.  He had recent field duty.  There 
was an erthematous confluent papular rash over the trunk and 
upper extremities.  He had no known allergies.  There was no 
drainage or pustules.  At first, it was thought that he had 
poison ivy and he was prescribed calamine lotion.  A few days 
later, the assessment was Rocky Mountain spotted fever.  He 
was placed on bed rest.  On follow-up examination, he was 
treated for contact dermatitis.  The rash was some vesicles 
of his hands, over his arms, and at the trunk.  

In December 1977, he was treated for a rash in the groin area 
that was described as an erthematous pruritic lesion 
spreading peripherally.  The assessment was tinea cruris, 
with no evidence of tinea pedia.  In January 1978, he sought 
treatment for chronic eruption in the groin.  He also had 
mild acne and shaving bumps.  

In July 1978, the Veteran complained of left leg pain below 
his knee that had been present for one day, sharp and 
stabbing nature.  There was no evidence of ecchymosis, 
hematoma, or inflammation.  There was no recent exposure to 
chicken pox or shingles.  There was pain on bending or 
kneeling.  The skin temperature appeared to be similar in 
both legs.  There was no sign of erythema or eruption.  The 
assessment was radiculopathy (?) rule out shingles.  The 
following day examination was normal, and no pathology was 
elicited.  There was continuing pain on the left side.  The 
diagnosis was musculoskeletal strain.  

In October 1978, the Veteran complained of jock itch for two 
weeks.  He had been applying alcohol which had exacerbated 
the problem.  The assessment was tinea cruris.  In December 
1978, the Veteran complained of having a boil on the right 
leg for four days.  There was a two centimeter puscile on the 
right leg.  He had no other symptoms.  He was instructed to 
apply moist heat, to cover the area for protection, and not 
to run for forty-eight hours.  In April 1979, he complained 
of a rash on the right arm and the right eye.  There was an 
erthematous popular rash.  In August 1979, he was treated for 
poison ivy on his arm.   

Post-service treatment records beginning in August 1995 
reflect that the Veteran complained of a pruritic rash that 
had been present for ten days on his arms and chest.  He also 
reported having itchiness in the groin area.  The diagnosis 
was dermatitis of unclear etiology on the chest and arms, as 
well as tinea cruris.  

In February 2000, the Veteran reported a history of episodes 
of skin rash involving the torso and both arms dating back to 
1978.  The pain emanated from his left hip and radiated to 
his left knee.  He stated that he had been previously treated 
for contact dermatitis, allergic skin rash, and herptic skin 
lesions.  He reported that at one point he had been diagnosed 
with left lumbar radiculopathy, possibly secondary to herpes 
zoster.  His last rash was in 1995.  He also suffered from 
cervical spondylosis with radiation into the left upper 
extremity.  Neurological examination found symmetrical 
reflexes and no muscle weakness.  There was no lumbar 
tenderness or spasms.  There was no tenderness at the sciatic 
notch.  The examiner stated that based upon his history, it 
appeared that the Veteran had suffered from viral skin 
lesions throughout the years.  The physician felt that a 
potential cause for his sciatica was lumbosacral 
radiculopathy secondary to viral illness.  An EMG study was 
ordered. 

At his May 2000 hearing before the Board, the Veteran 
reported that his in-service rashes began primarily on his 
left upper extremity and spread to his chest.  They appeared 
between his fingers.  The rashes progressed into clumpy small 
lumps, and then crested.  He reported that he experienced the 
same symptoms shortly after separating from service.  He 
reported that throughout the years, he had felt sharp pains 
in his left leg below the waist and down to his left foot.  
He stated that his physician had reviewed his service medical 
records and determined that the sharp pains he complained of, 
when compared to his many rashes throughout the years, 
pointed to a diagnosis of herpes zoster.  

In August 2000, the February 2000 private physician submitted 
a statement describing the Veteran's medical history 
regarding his rashes and left leg pain, and stated that a 
recent neurological investigation confirmed the presence of 
S1 radiculopathy on the left side.  Additionally, serology 
showed an elevated IGG test indicating the presence of the 
herpes virus.  The physician diagnosed the Veteran with 
herpes zoster lumbar radiculopathy on the left.  He was 
expected to have permanent relapses of herpetic skin 
eruptions and periodic exacerbation of left lower extremity 
pain. 

In November 2001, the Veteran submitted medical literature 
explaining the etiology of the herpes virus and its 
relationship to postherpetic neuralgia. 

On September 2003 VA neurological examination, the Veteran 
reported that the entire left side of his body was 
persistently aching, with a heavy feeling in the left arm and 
leg.  Physical examination revealed thirty-percent sensory 
deficit reported on light touch, pinprick, and position 
vibration to the left arm.  The Veteran claimed some weakness 
in the left extremities, though objective testing revealed 
his strength to be 5/5.  An EMG-NCV study revealed findings 
consistent with multiple peripheral neuropathy, sensorimotor, 
affecting the myelin sheaths more than the axons, of the 
lower more than the upper extremities.  The examiner stated 
that he could not entirely rule out a concomitant bilateral 
chronic cervical C5-C6 radiculopathies and bilateral lumbar 
radiculopathies.  Clinically, however, no obvious 
radiculopathy was found.  The examiner felt that if the 
diagnosis that was provided in July 1978 "radiculopathy (?) 
rule out shingles" was indeed herpes zoster, then the skin 
lesions would have appeared at the same time as the leg pain.  
The examiner also explained that the most common sequela of 
herpes zoster was neuralgia, rather than radiculopathy, which 
would have abated over time.  Therefore, if the Veteran did 
indeed presently have radiculopathy, it was most likely 
related to the degenerative changes in the cervical spine, as 
shown on MRI, and possibly also due to degenerative changes 
in the lumbar spine, rather than to herpes zoster.

At his June 2005 hearing before the Board, the Veteran 
reported that his current symptoms included itching around 
the groin and scrotom.  He had flare-ups now and again, 
sometimes on a daily basis.  

On November 2008 VA neurological examination, physical and 
radiological examination of the Veteran resulted in a 
diagnosis of peripheral neuropathy, chronic bilateral 
radiculopathy at C5 and C6, and chronic bilateral 
radicuoplathy at L5.  

In August 2009, the same VA examiner provided an addendum 
opinion in which he concluded that the Veteran's cervical and 
lumbar radiculopathy was degenerative in nature and related 
to the aging process.  The examiner concluded that the 
current neurological disorders were not related to herpes 
zoster because the neurological distribution was mostly seen 
in the truncal region, and, as found on the September 2003 
EMG-NCV report, was located in the myelin sheaths more than 
the axons, and was seen more in the lower extremities, rather 
than the upper extremities.  Those findings lead to the 
conclusion that the condition was degenerative and part of 
the natural aging process, and negated an infectious origin.  

On March 2009 VA herpes examination, the Veteran reported 
that he had begun to experience stabbing pain in his left leg 
in 1978.  There was a history of mild pain, numbness, and 
weakness on the left leg, and a history of contact 
dermatitis, poison ivy, Rocky Mountain Spotted fever, boils, 
and tinea cruris, for which the Veteran had been treated and 
the conditions had resvoled.  Examination of the skin 
revealed no lesions.  The examiner concluded that it was as 
least likely as not that the Veteran's herpes zoster had its 
origin in service.  The examiner stated that a common 
complication of herpes zoster was post herpetic neuralgia 
manifested as pain to the affected area.  The examiner went 
on to state, however, that he had not encountered a patient 
having radiculopathy following herpes zoster, and therefore 
the 1978 diagnosis of radiculopathy (?) rule out shingles, 
was questionable.  The examiner also found it be questionable 
that there was no note of painful blisters on the left leg, 
which was condisederd to be the most common skin 
manifestation of herpes zoster.  

On March 2009 skin examination, the Veteran reported that in 
1977, he developed "herpetic rashes" appearing on his arms 
and chest.  The rashes were pruritic and erythematous, and 
were initially relieved by calamine lotion.  However, later 
the lesions no longer dissolved and he instead used 
prednisone.  In 2000, the herpes zoster affected his left 
foot.  The rashes were maculopapular pruritic rashes 
occurring over the dorsal portion of the foot.  He had 
recurrent jock itch, and body pain and weakness in the lower 
extremity.  He also had neuropathies of the upper 
extremities, manifested by pain and numbness.  The last rash 
was in 2007 and affected his left foot.  His symptoms during 
an outbreak consisted of fatigue, malaise, myalgia, and 
arthralgia.  He experienced an exacerbation of the condition 
every two years.  He stated that a blood test confirmed that 
he had the herpes virus.  Examination revealed no active skin 
lesions.  The diagnosis was recurrent dermatoses of unknown 
etiology.  The examiner concluded that it was less likely 
than not that the Veteran developed herpes zoster in service.  
The Veteran's history of recurrent skin lesions was not 
characteristic of herpes zoster lesions.  Whereas herpetic 
characteristic lesions were painful vesicular blisters 
usually affecting a dermatome in the face, eyes, or other 
part of the body, the Veteran's lesions were described as 
erythematous maculopapular pruritic rashes which involved the 
trunk and groin area and were responsive to steroid 
treatments.  They were also diffuse and not confined to a 
specific dermatome.  

In June 2009, a different VA examiner reviewed the Veteran's 
claims file, including his service medical records, in order 
to provide clarification regarding the March 2009 herpes 
examination.  The examiner concluded that it was less likely 
than not that the claimed current herpes zoster had its 
origins in service.  The examiner explained that a review of 
the service medical records showed skin complaints that were 
not compatible with the clinical presentation of herpes 
zoster.  The possible poison ivy found in August 1977 was 
described as a "red rash spread over various areas of arms 
and chest," the January 1978 chronic eruption of the groin 
indicated a fungal infection, and the October 1978 tinea 
cruris was also described as jock itch in the groin region.  
The clinical presentation of herpes zoster was the presence 
or development of vesicles or bullae or blisters in one 
specific location only.  In the Veteran's case, the skin 
lesions would have been on the left leg, where he experienced 
pain.  However, on March 2009 VA examination, the Veteran had 
repeatedly denied a history of lesion to the left leg.  The 
examiner went on to quote a dermatology medical source that 
described the most distinctive feature of herpes zoster was a 
rash that was nearly always unilateral and generally limited 
to the area of the skin innervated by a single sensory 
ganglion.  Such was not the case, however, for the Veteran, 
where it had consistently been demonstrated that his rashes 
presented in the groin and upper extremity/chest region.  
With regard to whether the Veteran's radiculopathy was 
related to his herpes zoster, the examiner stated that there 
had been one or two cases known cases where post herpetic 
radiculopathy could follow a bout of herpes zoster.  However, 
the radiculopathy had to be at the same site as the herpes 
blister.  In the Veteran's case, he was experiencing 
radiculopathy all along the left side of the body, and 
therefore his radiculopathy was not likely related to an 
outbreak of herpes zoster.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places higher probative value on the 
September 2003 and June 2009 VA opinions finding that it was 
less likely than not that the Veteran's current radiculopathy 
and post-service skin rashes were due to manifestations of 
herpes zoster in service, rather than to the August 2000 
private physician's opinion that the Veteran's radiculopathy 
was related to herpes zoster, symptoms that he first 
experienced in service.  Although the February 2000 private 
physician found it to be noteworthy that the Veteran's rashes 
began in service, she did not provide an etiological opinion 
relating his current herpes zoster with neurological deficits 
to his service.  Merely stating that the Veteran had 
experienced various skin rashes since 1978 does not elevate 
the statement to a positive opinion in support of the 
Veteran's claim.  Nor does stating that the Veteran had 
experience left leg pain for many years relate his 
radiculopathy to his service.  Though the physician stated 
that at one point the Veteran had been diagnosed with herpes 
zoster secondary to lumbar radiculopathy, it is unclear when 
that diagnosis was provided and by whom.  The Veteran has not 
provided that previous treatment record for Board review.  

In contrast, the September 2003 VA examiner stated that if 
the Veteran had experienced an outbreak of herpes zoster 
while he was in service, though that diagnoses was ruled out 
in July 1978, skin lesions would have appeared concurrently 
with the leg pain.  Because there was no indication that the 
Veteran had any rash at that time, and in fact was determined 
to not have any skin abnormality, a correlation between the 
leg pain and herpes zoster could not be made.  It was 
significant that the following day, a diagnosis of 
musculoskeletal pain was instead entered as the diagnosis.  
The examiner also stated that any radiculopathy currently 
present was most likely related to his cervical and lumbar 
spine disabilities, rather than to an infectious cause.  The 
August 2009 VA examiner was in agreement, and stated that 
based upon the EMG-NCV report, the Veteran's radiculopathy 
was most likely degenerative in nature.  Finally, the June 
2009 VA examiner clearly stated that the skin conditions that 
the Veteran suffered in service did not comport with the 
symptoms associated with herpes zoster.  Whereas herpetic 
characteristic lesions were painful vesicular blisters 
usually affecting a dermatome in the face, eyes, or other 
part of the body, the Veteran's lesions in service were 
described as erythematous maculopapular pruritic rashes which 
involved the trunk and groin area and were responsive to 
steroid treatments.  In so determining, the June 2009 VA 
examiner was clarifying what the March 2009 VA examiner had 
also concluded, that the in-service rashes and left leg pain 
did not comport with the presentation of herpes zoster.  The 
Board, however, places lower probative weight on the March 
2009 herpes examination because the examiner provided a 
negative rationale for his positive opinion regarding service 
incurrence, confusing the issue at hand.  Moreover, the 
opinion was reviewed by a different examiner who provided a 
clear and defined opinion as to why the herpes zoster with 
possible neurological deficits was unrelated to service.  
Accordingly, the Board finds that service connection for 
herpes zoster with neurological deficits is not warranted 
because the preponderance of the evidence is against a 
finding that herpes zoster manifested in service or is due to 
or the result of any disease or injury incurred in or 
aggravated by service. 

With respect to the articles submitted by the Veteran, 
medical articles or treatises can provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).  However, the 
medical articles and testimony submitted by the Veteran were 
not accompanied by the opinion of any medical expert linking 
his herpes zoster and neurological deficits with his service.  
Thus, the medical articles submitted by the Veteran are 
insufficient to establish the required medical nexus opinion 
for causation.

The first clinical evidence of record of a diagnosis of 
herpes zoster secondary to radiculopathy is dated in August 
1995, approximately 15 years after the Veteran's separation 
from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the weight of the competent evidence is against 
finding a nexus between military service and the Veteran's 
herpes zoster.  Thus, the Board finds that service connection 
for herpes zoster with neurological deficits is not 
warranted.

The Board has considered the Veteran's assertions that his 
herpes zoster with neurological deficits is related to his 
active service.  To the extent that the Veteran ascribes his 
current disease to his service, however, his opinion is not 
probative or competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles). Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Veteran's statements may 
be competent to support a claim for service connection where 
the events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, herpes 
zoster, as contrasted with symptoms of itchy rash or leg 
pain, is not subject to lay diagnosis.  The Veteran can 
report experiencing these symptoms.  However, these are 
subjective symptoms and not readily identifiable the way that 
varicose veins may be observed, objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  There are many types and 
causes of rashes and leg pain.  The Veteran does not have the 
medical expertise to discern the nature of all rashes or of 
the sharp leg pain that he experienced in service, nor does 
he have the medical expertise to provide an opinion regarding 
the etiology.  In sum, the issue does not involve a simple 
diagnosis.  The Veteran is competent to report that he has 
been told of a diagnosis, but, he is not competent to provide 
a medical opinion regarding the etiology.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's herpes zoster with neurological manifestations 
was not incurred in or aggaravted during his service and is 
not otherwise related to his service or to his skin and leg 
pain complaints in service.  As the preponderance of the 
evidence is against the claim for service connection for 
herpes zoster with neurological manifestations, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001, November 
2002, and May 2004; a rating decision July 2004; a statement 
of the case in October 2004; and a supplemental statement of 
the case in June 2009.  Those documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notice provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the July 2009 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for herpes zoster with neurological 
deficits is denied.


REMAND

Additional development is necessary prior to further 
disposition of the claims for service connection for a 
cervical spine disability and the residuals of an injury to 
the neck, to include airway obstruction, dysphonia, and 
dysphagia. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).   

Service medical records show that in July 1977, when the 
Veteran sought treatment for left leg pain, the examiner 
noted that the Veteran had bad posture.  The Veteran's neck 
was slightly inclined forward when standing straight.  The 
examiner  referred the Veteran to physical therapy so that he 
could receive advice on how to correct his posture.  When 
seen in the physical therapy clinic the same day, examination 
revealed a "forward head" and increased lumbar lordosis in 
the standing position.  The examiner gave the Veteran 
instructions on exercises to correct his posture.  In July 
1978, his posture exercises were reviewed and his posture was 
noted to be improving.

In September 1978, the Veteran complained of stiffness and 
pain in the right side of his neck.  He described painful 
swallowing and discomfort when talking.  He reported that he 
had been struck in the right side of the neck while playing 
football two weeks previously.  Examination revealed the 
throat to be slightly injected.  The neck had full range of 
motion without palpable nodes.  The thyroid was not palpable.  
The examiner stated, "Neck pains - not explained."  The 
Veteran was directed to gargle.  He was referred to an ear, 
nose, and throat specialist.

On September 1978 ear, nose, and throat consultation, the 
Veteran reported that he had developed dysphagia and 
tenderness at the level of thyroid cartilage on the left 
side.  Examination of the nasopharynx, the oropharynx, and 
the hypopharynx were all within normal limits.  The examiner 
stated the epiglottis and cords were thickened and edematous.  
He noted the left cord was bowed in the middle one-third, 
which had created a small glottic chunk.  Otherwise, the 
cords were freely mobile.  No diagnosis was entered, though 
further testing was recommended, including a Barium swallow, 
and imaging of the larynx.  

Post-service treatment records reflect a diagnosis of loss of 
normal cervical lordosis.  In March 1992, an MRI study 
indicated that the condition was possibly due to muscle 
spasm.  On August 1993 VA examination, the diagnosis was 
degenerative disc disease of the cervical spine and post 
traumatic cervical spondylosis with left C5 radiculopathy.

At his February 1997 hearing before the Board, the Veteran 
reported that even after the in-service physical therapy, he 
was slow in manning his arms, and that he always had to 
correct his posture.  

A February 2004 private treatment record reflects a diagnosis 
of chronic strain with left radiculopathy, poor posture, and 
osteoarthritis of the spine.

In November 2008, January 2009, and in August 2009, the 
Veteran underwent VA examinations in order to determine 
whether his current cervical spine disability was related to 
the in-service football injury.  Each examiner determined 
that the Veteran's current cervical spine disability was less 
likely than not related to the in-service injury.  However, 
the Veteran also contends that his cervical spine disability 
was caused or aggravated by his poor posture documented in 
service.  Because a VA examiner has not yet provided an 
opinion as to that theory of entitlement, and because such an 
opinion is pertinent to the Veteran's claim, an additional VA 
examination is warranted.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The appellant contends that his current airway obstruction, 
dysphagia, and dyphonia are related to his in-service neck 
injury.  The Board finds that this claim is inextricably 
intertwined with the pending claim for service connection for 
a cervical spine disability, as the resolution of that claim 
is necessary in order to adjudicate the Veteran's claim the 
residuals of a neck injury.  It is necessary to first 
determine whether the Veteran's in-service posture problems 
caused, at least in part, his current cervical spine 
disability prior to determining whether his other neck 
disabilities are eligible for service connection.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between his current 
cervical spine disability and his poor 
posture documented in service.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current cervical spine disability was 
caused, at least in part, by the Veteran's 
poor posture in service and resulting 
physical therapy.  In addition to the 
service medical records, the examiner 
should consider the Veteran's statements 
regarding his symptoms in service and his 
statements of continuous symptoms of 
cervical spine and posture problems after 
service.  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The examiner should 
review the claims folder and the 
examination report should note that 
review.

3.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate opportunity for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


